Kupferman, J. (concurring in dissent).
Justice Tom in his dissent has well analyzed the situation.
*192In the natural order of things, I can conceive of nothing which the defendant hospital could have done to protect against the malevolent action which took place with respect to the injection of Pavulon into the intravenous bags.
Accordingly, unless we are to determine that a hospital is absolutely liable in a situation of this type, the plaintiffs’ causes of action for negligence should be dismissed and the orders of the IAS Court affirmed.
With respect to absolute liability, that is a matter for the Legislature.